                                                                USDC SDNY
                                                                DOCUMENT
UNITED STATES DISTRICT COURT                                    ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                   DOC #:
                                                                DATE FILED: 2/18/2020
 ESLAM HASSAN,

                                   Plaintiff,
                                                                     19-CV-5764 (VEC)
                       -against-
                                                                           ORDER
 CAPTAIN AGARD, et al.,

                                   Defendants.

VALERIE CAPRONI, United States District Judge:

        WHEREAS this Court referred the case to Magistrate Judge Freeman on August 5, 2019,

Dkt. 12;

        WHEREAS Plaintiff moved for default judgment against Defendants by letter received

November 25, 2019, Dkt. 25;

        WHEREAS Judge Freeman issued a Report and Recommendation (“R&R”) on

December 11, 2020, denying Plaintiff’s motion, Dkt. 30;

        WHEREAS Plaintiff has filed no objections to the R&R and 69 days have lapsed since

entry of the R&R;

        WHEREAS a district court “may accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge,” 28 U.S.C. § 636(b)(1)(C);

        WHEREAS to accept those portions of the report to which no objection has been made,

“a district court need only satisfy itself that there is no clear error on the face of the record,” King

v. Greiner, No. 02-CV-5810, 2009 WL 2001439, at *4 (S.D.N.Y. July 8, 2009); and

        WHEREAS this Court has reviewed the R&R for clear error and finds none;

        IT IS HEREBY ORDERED that this Court ADOPTS the R&R in its entirety. Because the

R&R gave the Parties adequate warning, see R&R at 7, Plaintiff’s failure to file objections to the
R&R precludes appellate review of this decision. See Caidor v. Onondaga Cty., 517 F.3d 601,

604 (2d Cir. 2008). Accordingly, the Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any

appeal from this Order would not be taken in good faith, and, therefore, permission to proceed in

forma pauperis for purposes of appeal is denied.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff.

SO ORDERED.

 Dated: February 18, 2020
        New York, New York

                                                            VALERIE CAPRONI
                                                          United States District Judge




                                                 2
